Citation Nr: 1732661	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  15-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for depression, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence establishes that the Veteran does not currently have a psychiatric disability, to include depression.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

The Veteran has raised no issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

In pertinent part, the Veteran's record shows that in February 2009, he was service-connected for bilateral hearing loss, with an effective date of September 15, 2008.  In November 2011, the Veteran filed a VA Form 21-526b seeking a compensable rating for his service-connected bilateral hearing loss and service connection for depression, to include as secondary to the hearing loss.

In conjunction with his claim for service connection for depression, he was afforded a VA examination in March 2012 with a VA psychologist.  After examining the Veteran and reviewing his history in detail, the psychologist determined that the Veteran did not meet the criteria for a diagnosis of depression.  Specifically, the psychologist noted that the Veteran experiences periods of sadness approximately twice per week, which last half a day or less.  The psychologist also noted that his mood does not appear to be impacting his functioning in any significant way.  The psychologist noted that, at the time of the examination, the Veteran's global assessment of functioning (GAF) score was 80 and that he appeared to functioning very well.  She also noted that his hearing loss has a mild impact on activities and interpersonal relationships, but not to a level considered to be a disorder.  The examiner noted that the Veteran did not have any other mental disorder diagnoses.

The examiner also discussed the Veteran's interpersonal relationships and occupational history in the report in great detail.  She noted that the Veteran, at the time of the examination, had been married to his wife for 14 years and they had a close relationship.  He had several friendships in the military and currently, had several close friends with whom he hunted, fished, and went to dinner with.  He also enjoyed outings such as attending auctions and races with his wife.  The Veteran denied any significant problems maintaining employment and worked until retirement.  

Significantly, the examiner noted that the Veteran had been seen in March 2012 for a psychiatric evaluation and had been diagnosed as having depressive disorder, not otherwise specified (NOS).  However, the examiner noted that Veteran had not had mental health treatment prior to this, and the examiner noted that the Veteran denied having ever received mental health services prior to that date.  He denied having ever been on psychotropic medications in the past or sleep medications.  

The record shows that the Veteran discussed his depression symptoms with his primary care doctor in February 2012.  After further consultation, the doctor stated that he is concerned about adding another medication to the list he is already taking and recommended non-drug therapy with a psychologist before medication.  A depression screening at that time was negative.  Depression screenings in 2006, 2007, 2009 and 2011 were also negative.  

In April 2012, the same VA psychologist who evaluated the Veteran in March 2012 completed a medical opinion in which she concluded that after reviewing the record the Veteran continued to not meet the criteria for a mental health disorder, including depression.  She reiterated the rationale provided in the March 2012 examination, which was that his hearing has had some impact on his activities, although not to the degree that they are causing significant impairment or an actual disorder.  The Veteran maintained friendships, worked to the age of retirement, sustained a healthy marriage, and engages in social activities.

The Veteran did not submit further evidence that he met with a psychologist or any mental disorder treatment provider following the two 2012 treatment record notations and subsequent VA clinical records dated to December 2014 show no indication of treatment for a psychiatric disability.  The Board acknowledges that in an August 2012 VA Form 21-4138 Statement in Support of Claim, the Veteran references his 2012 VA examination and states "The examiner for the mental health C&P did not ask about my hearing loss and how it affects my life.  It was not a thorough exam."  Below, the Board discusses the adequacy of the examination.     


Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

IV.	Analysis

Applying the legal criteria set forth above to the facts in this case, the Board concludes that the preponderance of the evidence is against the claim.

The record shows that a psychiatric disability, to include depression, was not present during the Veteran's active service.  His service treatment records are negative for complaints or findings of a psychiatric disability and at his April 1964 discharge examination, all relevant body systems, including psychiatric, were examined and determined to be normal.  In the report of medical history completed by the Veteran at the time of separation, he noted that he did not have, nor had he ever experienced, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry.  He further noted that he had never been a patient in a mental hospital and had never been rejected for military service because of a mental reason.  For the foregoing reasons, the Board concludes that a psychiatric disability, to include depression, was not present during service.  Indeed, the Veteran has not contended otherwise.

The record also contains no indication that a psychosis was manifest to a compensable degree within one year of service separation.  The Veteran has not contended otherwise.

As detailed above, the Veteran was given a VA examination in March 2012, and the VA examiner determined that the Veteran does not meet the criteria under Axis I for depression.  The Board recognizes that the record contains an indication in February 2012 that the Veteran was diagnosed as having depressive disorder, NOS, but the March 2012 examiner adequately addressed that this diagnosis was delivered after only one visit with the doctor.  Moreover, because the March 2012 VA examiner reviewed the Veteran's medical history and current level of functioning in detail, as evidence by the lengthy examination report, and provided a clear explanation as to why the Veteran did not meet the criteria for a diagnosis of a current psychiatric disability, the Board assigns this evidence more probative weight.  Moreover, the Board notes that the February 2012 primary care physician did not find that the depression noted at that time was causally related to the Veteran's active service or any incident therein, or causally related to or aggravated by the service-connected bilateral hearing loss.

As stated above, the Veteran contends his February 2012 VA examination was not thorough.  The Board, however, assigns this VA examination and subsequent addendum great probative weight.  They were rendered by a qualified psychologist who examined the Veteran, considered his medical history, and reviewed the pertinent medical records, to include the February 2012 clinical record noting a diagnosis of depression, NOS.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the examiner provided a rationale for the conclusions reached, including reference to the pertinent evidence of record.  For these reasons, the Board finds that the examination report is entitled to great probative weight and outweighs the single notation of depression in the February 2012 treatment record.  This conclusion is strengthened by the fact that the remaining clinical evidence on appeal, to include subsequent VA clinical records dated to 2014, contain no indication of a current psychiatric disability.  

In summary, the Board finds that the most probative evidence shows that a psychiatric disability, to include depression, did not have its inception during the Veteran's active service, was not manifest to a compensable degree within one year of separation, and is not present currently.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include depression, is denied.



REMAND

The Veteran contends that his service-connected bilateral hearing loss has worsened.  After a review of the claims file, the Board finds that a remand of the Veteran's claim is required to allow for further development of the record.

The Veteran was afforded a VA examination in February 2012.  On examination, the audiological evaluation revealed puretone thresholds, in decibels, to be:

HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
55
60
45
65
75
LEFT
45
40
25
65
70

The Maryland CNC Word List Speech Recognition scores were 92 percent in the left ear and 88 percent in the right ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 - 4000 Hz in both ears.

A review of the treatment records reflects that in September 2013, the Veteran was shown to have progressive decreasing right sided hearing loss that is mixed and the Veteran reported not being able to hear from his right ear.  Specifically, the entry shows the Veteran's word recognition to be "quiet," and quantified the scores as 28 percent in the right ear (poor) and 96 percent in the left ear (excellent).  The assessment also noted that the Veteran had a moderately severe sloping to profound degree of hearing sensitivity in the right ear and a moderate rising to mild degree of hearing sensitivity in the left ear.  In comparison with the February 2012 examination, the audiologist noted that the Veteran had significant decrease in hearing in the right ear.  This audiological assessment is inadequate for purposes of addressing the merits of the Veteran's increased rating claim because there is no indication that the Maryland CNC test was used to determine speech discrimination and there are no puretone threshold results, or an indication that the puretone threshold test was conducted. 

Since his February 2012 examination, the Veteran has reported experiencing a worsening in his hearing loss.  As stated above, in September 2013, he claimed he could not hear out of his right ear.  Treatment records show the Veteran called his primary care doctor in September 2014 to report his hearing has gotten worse.  December 2014 progress notes from the Indianapolis VA Medical Center (VAMC) show that the Veteran reported that his hearing loss has changed significantly.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Accordingly, the Board concludes that VA must afford the Veteran another audiological examination to determine the current severity of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate all of the Veteran's updated VA treatment records with the claims file.

2. The AOJ must ensure that the Veteran is scheduled for a new VA audiological examination.  The examiner must review the claims file in conjunction with the examination. The examiner must comment on the functional impairment caused by the Veteran's service connected bilateral hearing loss.

3. Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


